        Case: 3:19-cv-00393-bbc Document #: 23 Filed: 05/29/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN

DEANA COYIER,

                              Plaintiff,

vs.                                                      Case No.: 19-cv-393-bbc

NANCY BERRYHILL,
    Commissioner of Social Security,

                              Defendant.


                                    NOTICE OF APPEAL



       Notice is hereby given that Deana Coyier, by her attorney, Dana W. Duncan,
Duncan Disability Law, S.C. plaintiff in the above named case, hereby appeals to the United
States Court of Appeals for the Seventh Circuit, an order dated April 2, 2020 and the judgment
dated April 2, 2020 by Federal District Judge Barbara Crabb which affirmed the decision of the
Defendant, Andrew Saul, Commissioner of Social Security, denying plaintiff’s application
for disability insurance benefits under 42 U.S.C. §§ 216(i) and 223.
       Dated this 29th day of May, 2020.


                                                    DUNCAN DISABILITY LAW, S.C.
                                                    Attorneys for the Plaintiff


                                                    /s/ Dana W. Duncan
                                                    Dana W. Duncan
                                                    State Bar I.D. No. 01008917
                                                    555 Birch St
                                                    Nekoosa, WI 54457
                                                    (715) 423-4000
